UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4509
WILLIAM J. TUCK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                           (CR-02-469)

                  Submitted: December 11, 2003

                      Decided: December 23, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Robert Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Olivia N. Hawkins,
Assistant United States Attorney, Richmond, Virginia, for Appellee.
2                        UNITED STATES v. TUCK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   William J. Tuck appeals from his conviction following his condi-
tional guilty plea for being a felon in possession of a firearm, in viola-
tion of 18 U.S.C. § 922(g)(1) (2000). He was sentenced to thirty-
seven months in prison. On appeal, Tuck challenges: (1) the district
court’s denial of his motion to suppress several firearms recovered
from his vehicle; and (2) the district court’s denial of a reduction in
his sentence under U.S. Sentencing Guidelines Manual § 2K2.1
(2002). We affirm.
   Factual findings underlying a motion to suppress are reviewed for
clear error and legal determinations are reviewed de novo. Ornelas v.
United States, 517 U.S. 690, 691 (1996); United States v. Rusher, 966
F.2d 868, 873 (4th Cir. 1992). When a suppression motion has been
denied, we review the evidence in the light most favorable to the
Government. United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998). Guided by these standards, we find no error in the district
court’s determination that the police officers did not infringe Tuck’s
Fourth Amendment rights.
   Section 2K2.1(b)(2) of the Guidelines provides for a reduction in
sentence when the firearms in question are possessed by a disqualified
person "solely for lawful sporting purposes or collection." Defendant
bears the burden of proving by a preponderance of the evidence that
he is entitled to a specified sentencing reduction, and we review the
court’s determination for clear error. See United States v. Abdi, 342
F.3d 313, 317 (4th Cir. 2003). We conclude the district court did not
err in denying a § 2K2.1(b)(2) reduction in sentence.
   For the foregoing reasons, we affirm Tuck’s conviction and sen-
tence. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                             AFFIRMED